Citation Nr: 1047868	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-36 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
knee injury.  

2.	Entitlement to a temporary total evaluation for surgical 
treatment for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to December 
1962.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This appeal was remanded by the Board in July 2009 for a hearing.  
A notice letter was sent to the Veteran in October 2009 notifying 
him of a hearing at the RO in November 2009.  The Veteran failed 
to appear for this hearing.  The Veteran sent a letter in 
December 2009 requesting to reschedule the hearing.  In a letter 
from the Board dated in April 2010, the Board found that good 
cause for the Veteran's failure to appear was not shown and the 
hearing was not rescheduled.  The Veteran was given 30 days to 
submit evidence in support of his claim.  The Veteran submitted a 
statement with attached evidence in May 2010.  The Board will 
continue with appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a written statement in support of the Veteran's claim dated 
November 29, 2010, his representative requested that-- should the 
current claim not be granted-- the issue of service connection 
for a left knee disability be referred to the originating agency 
for development and adjudication along with adjudication of 
secondary service connection for the right knee.  The matter is 
so referred for whatever action may be appropriate.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The probative evidence of record does not show that a right 
knee injury was incurred in service.  

3.	The evidence of record does not show a service-connected 
disability that required hospital treatment for a period in 
excess of 21 days or required a period of convalescence following 
treatment.  


CONCLUSIONS OF LAW

1.	Residuals of a right knee injury were not incurred in or 
aggravated by service; nor may they be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.	The criteria for the assignment of a temporary total rating 
based on hospital treatment or convalescence due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.29, 4.30 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2007 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board notes that a complete set of service treatment records 
are not associated with the claims file.  As the records are not 
available, through no fault of the Veteran's, VA has a heightened 
duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Here, the RO originally requested the service records from the 
Records Management Center (RMC) in December 2007.  The RMC 
indicated that the records were mailed; however, the RO did not 
receive them.  The RO again requested the records from the RMC in 
June 2008 and received a negative response.  The RO requested 
service treatment records from the Veteran in November 2007 and 
received partial records, including the separation examination.  
The Board concludes that the heightened duty to assist has been 
met.  The record reflects that the RO attempted to obtain the 
Veteran's service treatment records unsuccessfully from the RMC 
and the Veteran and a formal finding of the unavailable of 
service records was made in July 2008.  The Veteran was notified 
that his service treatment records were unavailable and advised 
to submit military medical records in his possession in support 
of his claims.  In light of the foregoing, the Board finds that 
further efforts to obtain the missing service records would be 
futile.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the available service 
treatment records, DD Form 214 and VA medical records.  A VA 
opinion with respect to the issue on appeal was obtained in July 
2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and post-
service VA medical records.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and provides 
an explanation for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).  The Board further finds that 
the RO complied with its July 2009 and June 2010 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, as 
explained below, there is no medical evidence depicting symptoms 
of or a diagnosis of a right knee disability within one year 
after separation from service.  Therefore, service connection 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The available service treatment records show that the Veteran had 
a left knee injury in service.  A separation examination in 
October 1962 showed that the Veteran could not bend his left knee 
and the examiner noted mild medial and lateral collateral 
ligament strain of the left knee.  There were also short 
handwritten treatment notes dated in October 1962 that did not 
specify which knee was treated.  A consultation dated in November 
1962 showed an evaluation of the left knee.  In a handwritten 
note, the examiner found a mild strain of the medical and lateral 
collateral ligaments of the left knee.  

In contrast, the post-service treatment records show severe 
osteoarthritis in the right knee.  The Veteran had arthroscopic 
right knee surgery in January 1998.  He also had a total right 
knee replacement in April 2008.  

The Board notes that the Veteran initially asserted that the 
service treatment records are inaccurate and that he injured his 
right knee in service, not his left as depicted in the separation 
examination.  The Veteran subsequently asserted that he injured 
both knees in service and the service treatment records that do 
not specify which knee was injured actually pertain to a right 
knee injury.  

In a July 2010 VA Compensation and Pension Examination, the 
examiner, an orthopedist, reviewed the claims file and medical 
records.  The Veteran reported that he sustained a left knee 
injury in April 1962 and a right knee injury in October 1962.  
The orthopedist reviewed the previous x-rays and examined the 
Veteran.  Specifically, the orthopedist reviewed the service 
treatment records in April and October 1962 and specified which 
records referred to the left knee and which did not specify which 
knee was treated.  The orthopedist concluded that the right knee 
condition was not caused by or a result of an in service illness, 
injury or event.  The examiner also provided a rationale that the 
medical records do not show an injury to the Veteran's right knee 
in service.  The orthopedist acknowledged the Veteran's dispute 
with the service treatment records.  The orthopedist specifically 
noted that the service treatment records are consistent in 
describing a left knee condition except for the records which do 
not specify which knee was treated.  The examiner concluded that 
he was unable to identify service treatment records or other 
records that supported the Veteran's claim that his right knee 
was injured in service and not his left knee as documented in the 
service treatment records.  

Clearly, the service treatment records directly contradict the 
Veteran's recollection of having injured his right knee in 
service.  The Board is sympathetic to the Veteran's current right 
knee problems and his recollections of what occurred in service, 
however, there is no evidence to suggest that he incurred an 
injury to his right knee in service that is productive of his 
current disability.  The Board acknowledges that the Veteran is 
competent to assert that it was his right knee that was injured 
in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In noting this fact, the 
Board is also cognizant that a right knee injury is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the only contemporaneous evidence available 
is the service treatment records, which do not indicate an injury 
or treatment for the Veteran's right knee.  

Further, multiple treatment records, as opposed to just a single 
typographical error as alleged by the Veteran, refer to a left 
knee injury.  Additionally, there is no evidence to suggest that 
a mistake was made by the examining in-service physician.  
Therefore, the Board must find that the recollections of the 
Veteran are outweighed by the objective evidence contained in the 
service treatment records.  As such, the probative value of the 
Veteran's assertions is outweighed by the lack of contemporaneous 
medical evidence showing a right knee injury in service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).

Additionally, the Board acknowledges that lay evidence cannot be 
deemed not credible solely due to the absence of contemporaneous 
medical evidence. Buchanan, 451 F.3d at 1337.  In this case, 
however, the service treatment records directly contradict the 
Veteran's assertion of a right knee injury.  Particularly, the 
examination and the consultation in 1962, just before separation 
from service do not show a right knee injury.  Moreover, to the 
extent that he has contended a continuity of symptomatology of a 
right knee disability since service, the probative value of such 
assertion is outweighed by the lack of treatment after service in 
the post-service medical evidence.  Furthermore, the VA examiner 
found that there was no evidence to show that the right knee was 
injured in service.  See Buchanan, supra.

Lastly, the Veteran claims a temporary total evaluation for his 
right knee disability.  A total disability rating will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).  

A total disability rating will be assigned when it is established 
by report at hospital discharge or outpatient release that 
treatment of a service-connected disability resulted in surgery 
necessitating at least one month of convalescence; surgery with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2010).

In this case, a temporary total evaluation for a right knee 
replacement cannot be granted because the Veteran has not been 
awarded service connection for the right knee disability.  In the 
absence of a service-connected right knee disability, a temporary 
total evaluation for the right knee replacement is not warranted 
and the appeal in this regard must be denied. 

Although the Veteran is convinced that his recollection of a 
right knee injury is accurate, the actual evidence in the service 
medical records clearly indicates otherwise.  As the 
preponderance of the evidence is against the claim for a right 
knee disability, the benefit-of-the-doubt rule does not apply and 
the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right knee injury is 
denied. 

Entitlement to temporary total evaluation for a right knee 
replacement is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


